ORDER

PER CURIAM.
Appellants, Lester and Sharon Ems, appeal the granting of a motion to dismiss three counts of their amended petition in favor of respondents, Shelter Mutual Insurance Co. and Bennett Webb. We affirm.
We have reviewed the briefs of the parties and the legal file and find that no error of law appears. As we further find an extended opinion would have no precedential value, we affirm the judgment of the circuit court pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.